Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16150514.4, filed on 01/08/2016.
Status of Claims
Claims 1-3, 6-19, 21-23 are pending. Claims 4, 5, and 20 are cancelled. Claims 1, 8-11, and 13 are amended
Claim Objection
Claim 1 is objected to because of the following informalities: The third limitation of claim recites ‘the at least on computer or server’ instead of ‘the at least one computer or server’. This appears to be a typographical error.  Appropriate correction is required.

Status of Claims
Applicant’s arguments, filed 08/23/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 9-11 that the claims are analogous to the claims found patent eligible in claim 1 of Example 42. Applicant argues that examiner’s analysis of the additional elements recited in the claims is incomplete and the failure to more broadly consider additional elements recited in the claim demonstrates that the analysis is erroneous at the outset and grounds alone for the withdrawal of this rejection. 
Examiner respectfully disagrees. In the example provided by the office, in step 2A Prong 1, the claims as whole recites a method of organizing human activity and the analysis concludes that the claim recites an abstract idea. Then, in Step 2A Prong 2 the analysis concludes that the combination of additional elements integrates the judicial exception into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Here, Examiner has analyzed the claims and has concluded the claim recites an abstract idea. Then, in step 2A Prong two, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Examiner has appropriately considered the additional elements in accordance with the analysis and the claims are ineligible.
Applicant argues, on pages 11-15, that applicant has amended the claims to further integrate the judicial exception into a practical application. Applicant argues that all of the limitations in the claim that are not this abstract idea correspond to additional elements. Applicant further argues that the limitations integrate the judicial exception into a practical application in the form of a specific improvement over prior art systems by preventing the identity of the person and the content of the shipment from together being derived, such as the merchant or sender looking up the person through his or her address and also improving the anonymity of the delivery process.
Examiner respectfully disagrees. As mentioned above, Examiner has appropriately considered the claims limitations and the additional elements. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement to delivering a shipment is not and improvement to a technology or technical field but instead is an improvement to the abstract idea (managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity)). Therefore, the claims are directed to an abstract idea.
Applicant’s arguments, filed, 08/23/2022 with respect to the art rejections have been considered but are not persuasive. 
Applicant argues, on page 15, with respect to the 102 rejection of claim 13 that Stolfo does not disclose first information that is attached to the shipment from which the identity of the recipient cannot be determined based on the first information. Applicant argues that Stolfo provides that the identity of the recipient can be derived from the full address of the recipient printed on the label. The fully anonymized proxy identity is not attached to the shipment and therefore cannot qualify as the first information of claim 13.
Examiner respectfully disagrees. Stolfo, in par. 0040-0045 gives an example of proxy information (i.e. first information) which does not have an identity of the recipient. Stolfo, in Par. 0050, teaches that even when the final label with the decrypted address is printed, the customers true name or email address (i.e. identity) is not printed or disclosed. Furthermore, applicants own specification in par. 0130, as published, recites that the identity of a user is in particular the name of the person. Therefore, While Stolfo, in par. 0032, teaches that the shipping system provides a label with a real address information, the proxy name is not decoded into a real name and the identity of the recipient cannot be determined. Examiner has updated the 102 rejection of claim 13 in light of the amendments.
Applicant argues, on page 16-17, that claim 1 and claim 10 similarly are not taught by Stolfo for the same reasons as recited above. Applicant argues that the recipient can be determined by the sender from which Stolfo discloses that the identity of the recipient can be determined from looking-up the address on the label.
Examiner respectfully disagrees. As mentioned above, applicants own specification in par. 0130, as published, recites that the identity of a user is in particular the name of the person. Stolfo, in par. 0032, teaches that the proxy name is not decoded into a real name. Furthermore, applicant’s own specification does not explicitly recite or provide a special definition that says first information cannot include the address. Therefore, Stolfo still teaches the limitation. Examiner has updated the rejection in view of Stolfo and Li and Kohli.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 6-19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1, 10, and 13 is directed a method and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method of managing delivery-related information ... by selectively releasing the delivery-related information to entities involved in a delivery process to limit exposure of the delivery-related information to a sender, the method comprising: 
- storing ... delivery-related information for a plurality of persons; 
- securely communicating between ... a person of the plurality of persons ... to obtain credentials of the person while the person is coordinating shipping of a shipment from the sender; 
- providing first information from a ... to a ... sender of a shipment after the credentials have been obtained, wherein the first information is configured to be attached to the shipment, by ... the sender, and thus obtainable by ... a deliverer involved in a process of delivering the shipment according to the delivery-related information and wherein the first information is associated with the delivery-related information but does an identity of a recipient of the shipment cannot be determined from the first information; 
- providing second information ..., wherein the second information is either third information that is a first representation of at least a part of or the entire delivery- related information selected at least based on at least a part of the first information, or is fourth information that is useable for deriving, from at least a part of the first information, a first representation of at least a part of or the entire delivery-related information; 
- wherein it is a necessary condition for the providing of the second information to the ... (deliverer) and/or for a use of the second information ... that a geographical position of the ... (deliverer) is within a pre-defined area associated with the delivery-related information; and 
wherein the second information is neither provided to ... nor to the sender.  

The limitations of Claim 10 recites:
A method, comprising: 
- ... from a shipment, ... a deliverer that is involved in a process of delivering the shipment according to delivery-related information, first information that is attached to the shipment, wherein the first information is associated with the delivery-related information but an identity of a recipient of the shipment cannot be determined from the first information; 
- obtaining a geographical position ... of the deliverer...; 
- checking or enabling checking of a condition that the position ... of the deliverer is within a pre-defined area associated with the delivery-related information and 
- obtaining, at ... the deliverer, second information provided ..., wherein the second information is either third information that is a first representation of at least a part of or of the entire delivery-related information selected at least based on at least a part of the first information, or is fourth information that is useable for deriving, from at least a part of the first information, a first representation of at least a part of or of the entire delivery-related information.  

The limitations of Claim 13 recites:
A method of preparing a shipment from a sender in which the sender is not exposed to an entirety of delivery-related information of the shipment, comprising: 
- directing, during the coordination of delivery of the shipment to a person, the person ... in which credentials of the person are able to be checked by ... delivery-related information for a plurality of persons including the person; 
- receiving, at ... the sender of the shipment, first information provided ... after the credentials of the person have been checked.
- conducting or triggering a process in which the first information is attached with the shipment and thus becomes obtainable from the shipment by ... an entity that is involved in a process of delivering the shipment according to delivery-related information; 5In re Appln. Of: Karin Pientka et al. 
Application No.: 16/014,923 wherein the first information is associated with the delivery-related information but an identity of a recipient of the shipment cannot be determined from the first information, wherein the first information has one of the following properties: 
- at least a part of the first information can be provided ... (the deliverer) to another ...to allow the other ... to select third information, which is a first representation of at least a part of the delivery-related information and which is to be provided to the second apparatus, or
- from at least a part of the first information, a first representation of at least a part of the delivery-related information can be derived at the second apparatus using fourth information provided by the ... (repository) and obtained by the ... (the deliverer).  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as selectively sharing delivery information with a sender/deliverer in order to perform delivery of an item. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
a repository maintained on at least one computer or server having an internet connection 
computer or server
internet connection
first apparatus
Handheld electronic device
Claim 10:
Optically electrically magnetically or electrically capturing
Scanner or sensor
Handheld electronic device
Sensor of the handheld electronic device of the deliverer based on global navigation satellite system (GNSS), cellular, or WLAN signals
Providing Apparatus
Claim 13:
Repository
Interface
First Apparatus
Providing Apparatus
Second apparatus
Another/other apparatus

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-9, 11-12, 14-19, and 21-23 further recite the same abstract ideas recited in Claim 1 and 10 and 13, respectively. The following limitations further limit the abstract idea as explained above:
Claim 2: The method according to claim 1, wherein the fourth information has been selected at least based on at least a part of the first information.  
Claim 3: The method according to claim 1, wherein the second information is provided in response to receipt of at least a part of the first information ... .  
Claim 6: The method according to claim 1, further comprising: 
- providing, to a first intermediary ... upstream to the ... (deliverer) in the process of delivering the shipment according to the delivery-related information, sixth information, wherein the sixth information is either seventh information that is a second representation of a part of the delivery-related information selected at least based on at least a part of the first information or of fifth information that has been associated with the shipment by a second intermediary ... upstream to the first intermediary ... or by an entity of the second intermediary ... , or is eighth information that is useable for deriving, from at least a part of the first information or of the fifth information, a second representation of a part of the delivery-related information.  
Claim 7: The method according to claim 6, wherein it is a necessary condition for the providing of the sixth information to the first intermediary ... and/or for a use of the sixth information by the first intermediary ... that a geographical position of the first intermediary ... is within a pre-defined area associated with the delivery-related information.  
Claim 8: The method according to claim 1, further comprising: 
- associating the delivery-related information, which has at least partially been provided by the person, with credentials of the person
Claim 9: The method according claim 1, wherein the sender is a seller of a product that is purchased by the person in an online shop associated with the first apparatus, wherein the shipment is or is associated with the product, wherein the first apparatus directs the person to the repository that obtains the credentials from the person and provides the first information to the first apparatus if the credentials match credentials stored for the person at the repository.  
Claim 11: The method according to claim 10, further comprising: 
- providing information representative of the geographical position of the ... deliverer to ... to enable ... to check a condition that the position of ... the deliverer is within a pre-defined area associated with the delivery-related information, wherein this condition is a necessary condition for provision of the second information from the ... to ... the deliverer.  
Claim 12: The method according to claim 10, wherein the second information is the fourth information, the method further comprising: 
- deriving, from at least a part of the first information, the first representation of at least a part of the delivery-related information using the fourth information, and 
- providing or processing the first representation of at least a part of the delivery-related information; 
wherein the condition that the position ... of the deliverer is within a pre-defined area associated with the delivery-related information is a necessary condition for the deriving of the first representation of at least a part of the delivery-related information and/or for the providing or processing of the first representation of at least a part of the delivery-related information.  
Claim 14: The method according to claim 1, wherein A and/or B holds: 
- A: it is a necessary condition for the providing of the second information to the ... (the deliverer) that a geographical position of the ... (the deliverer) is within a pre-defined area associated with the delivery-related information, said condition being checked by ... that provides the second information to ... (the deliverer); 
- B: it is a necessary condition for the use of the second information by the ... (the deliverer) that a geographical position of ... (the deliverer) is within a pre-defined area associated with the delivery-related information, said condition being checked ... .  
Claim 15: The method according to claim 14, wherein the geographical position of the ...(the deliverer) is determined by the ... or requested from another entity that offers localization services.  
Claim 16: The method according to claim 14, wherein the pre-defined area corresponds to or is derivable from a representation of at least a part of the delivery-related information that is already known by the ... (the deliverer)  without having to receive the second information, in particular because this representation of at least a part of the delivery-related information is associated with the shipment received by the ... (the deliverer)
Claim 17: The method according to claim 14, wherein the restricted use of the second information is safeguarded on the ... and/or wherein measures are taken at the ... to exclude that the geographical position is manipulated.  
Claim 18: The method according to claim 1, wherein the fourth information is already available at the ... when the first information is obtained by the ...
Claim 19: The method according to claim 1, wherein the fourth information is one or more keys useable to decrypt at least a part of encrypted delivery-related information.  
Claim 21: The method according to claim 1, wherein the second information is provided from ... (the repository) to the ... (the deliverer) directly or indirectly via one or more intermediate entities.  
Claim 22: The method according to claim 6, wherein at least the second representation of a part of the delivery-related information enables the first intermediary ... or an entity associated with the first intermediary ... to forward the shipment to a downstream entity involved in the process of delivering the shipment or to deliver the shipment.  
Claim 23: The method according to claim 1, wherein providing first information further comprises generating a first label to be affixed to the shipment to associate the first information with the shipment and wherein, after providing the second information and before completing the delivery process, the method further comprises generating a second label to be affixed to the shipment that contains the entire delivery-related information.

The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as selectively sharing delivery information with a sender/deliverer in order to perform delivery of an item.
	Additionally, the limitations of claim 19 are under broadest reasonable interpretation mathematical concepts. Keys used to decrypt part of encrypted delivery information are considered mathematical calculations.
Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 6
First intermediary apparatus
Second intermediary apparatus
Claim 7
First intermediary apparatus
Claim 9
Online shop
 An apparatus
Claim 11
An apparatus
Claim 14
An apparatus
Claim 17
Tamper resistant software
Claim 22
First intermediary apparatus
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stolfo (US 2001/0044785 A1).

Claim 13: Stolfo teaches A method of preparing a shipment from a sender in which the sender is not exposed to an entirety of delivery-related information of the shipment, (Stolfo, Par. 0002) comprising:

Stolfo, in Par. 0002 teaches a method of securely ordering and receiving packages without revealing true identities to the merchants (i.e. sender) or other network users.

- directing, during the coordination of delivery of the shipment to a person, the person to an interface in which credentials of the person are able to be checked by a repository of delivery-related information for a plurality of persons including the person; (Stolfo, Par. 0029)

Stolfo, in Par. 0028, teaches that the customer browses a merchant web site which provides a web form 112 to be filled out by the customer with order information and identity information. The customer selects a proxy identity 102 for submission to merchant web form 112. (i.e. interface)
Stolfo, in Par. 0029, teaches that the customer notifies server 108 by some means (e.g., by clicking a button or icon) that a private transaction utilizing proxy identity 102 is about to occur (i.e. interface). Proxy identity 102 is authenticated and/or certified to be sure that the identity is valid. Server computer 108 contacts an Authentication Server 114, that is maintained with current information about customer proxy identities that are available for online purchasing. Server 108 sends the proxy identity information to Authentication Server 114, which either responds with an affirmative message (meaning the proxy identity is authentic and active) or denies the proxy identity. (i.e. credentials of a person are checked)

- receiving, at a first apparatus associated with the sender of the shipment, first information provided by a providing apparatus of the repository after the credentials of the person have been checked; (Stolfo, Par. 0029-0032 and); 

Stolfo, in Par. 0029-0032, teaches that a merchant (i.e. sender) is receives proxy information of the user (i.e. first information) and this information is provided by the server (i.e. providing apparatus). This is in response to server approving the transaction after the authentication server authenticates the identity. (i.e. receiving after credentials have been checked)

- conducting or triggering a process in which the first information is attached the shipment and thus becomes obtainable from the shipment by a second apparatus associated with an entity that is involved in a process of delivering the shipment according to delivery-related information; 5In re Appln. Of: Karin Pientka et al. (Stolfo, Par. 0032-0034 and Fig. 2);

Stolfo, in Par. 0032, teaches that the label is created with the proxy shipping information (i.e. process in which first information is associated with the shipment). 
Stolfo, in par. 0033, teaches that the that the deliverer (i.e. entity) receives the package which has the user’s encrypted shipping address (i.e. first information) and that a confirmation is sent by the deliverer (i.e. via a second apparatus). 
Stolfo, in par. 0034, teaches that the shipping system (i.e. second apparatus) receives the encrypted shipping address (i.e. first information). Stolfo, in Fig. 2, teaches 216 shows that the label is affixed to the package.

Application No.: 16/014,923 wherein the first information is associated with the delivery-related information but an identity of a recipient of the shipment cannot be determined from the first information, wherein the first information has one of the following properties: 
- at least a part of the first information can be provided by the second apparatus to another apparatus to allow the other apparatus to select third information, which is a first representation of at least a part of the delivery-related information and which is to be provided to the second apparatus, or
- from at least a part of the first information, a first representation of at least a part of the delivery-related information can be derived at the second apparatus using fourth information provided by the providing apparatus and obtained by the second apparatus.   (Stolfo, Par. 0034-0050)

Stolfo, in Par. 0034-0050, teaches that the shipper system (i.e. second apparatus) decrypts (i.e. fourth information) the encrypted shipping address (i.e. first information) in order to get the mailing address to provide a label with the user’s address and that decryption information (i.e. fourth information) is supplied to the shipper (i.e. second apparatus/entity responsible for delivery) by the server (i.e. providing apparatus). Stolfo in par. 0040-0045 teaches that the proxy information (i.e. first information) does not reveal the identity 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12, 14-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfo (US 2001/0044785 A1) and in further view of Li (US 2015/0363612 A1).

Claim 1: Stolfo teaches: A method of managing delivery-related information by a repository maintained on at least one computer or server having an internet connection by selectively releasing the delivery-related information to entities involved in a delivery process to limit exposure of the delivery-related information to a sender, the method (Stolfo, Par. 0002 and Fig.1 and 0027) comprising: 

	Stolfo, in Par. 0002 and Fig.1, teaches a method of securely ordering and receiving packages without revealing true identities to the merchants (i.e. sender) or other network users. 
Stolfo, in Fig. 1 and Par. 0027, teaches a database available on a server computer 108. The communication network for these components is the internet (see claim 27)

- storing, in the repository, delivery-related information for a plurality of persons; (Stolfo, Par. 0027)

Stolfo, in Par. 0027, teaches that proxy information (including shipping information) is stored in a database 104 (i.e. repository) which is available on a server computer 108. 

- securely communicating between the at least one computer or server and a person of the plurality of persons over the internet connection to obtain credentials of the person while the person is coordinating shipping of a shipment from the sender; (Stolfo, Par. 0028-0029)

Stolfo, in Par. 0028 teaches he customer browses a merchant web site which provides a web form 112 to be filled out by the customer with order information and identity information. The customer selects a proxy identity 102 for submission to merchant web form 112. (i.e. internet capability)
	Stolfo, in Par. 0029, teaches The customer notifies server 108 by some means (e.g., by clicking a button or icon) that a private transaction utilizing proxy identity 102 is about to occur. Proxy identity 102 is authenticated and/or certified to be sure that the identity is valid. Server computer 108 contacts an Authentication Server 114, that is maintained with current information about customer proxy identities that are available for online purchasing. Server 108 sends the proxy identity information to Authentication Server 114, which either responds with an affirmative message (meaning the proxy identity is authentic and active) or denies the proxy identity. (i.e. securely communicating to obtain credentials while the person is coordinating shipping)

- providing first information from the at least one computer or server of the repository to a first apparatus associated with the sender of the shipment after the credentials have been obtained, wherein the first information is configured to be attached to the shipment, by the first apparatus or the sender, to and thus obtainable by a shipper system  associated with a deliverer involved in a process of delivering the shipment according to the delivery-related information and wherein the first information is associated with the delivery-related information but an identity of a recipient of the shipment cannot be determined from the first information; (Stolfo, Par.  0027; 0034 and Fig. 2; 0030-0034 and Fig. 1)

Stolfo, in Par. 0027, teaches that the proxy information (i.e. first information) is from the database (i.e. repository) available on the server computer.
Stolfo, in Par 0034 and Fig. 2, teaches in step 216, a package label with the user's true address generated. It should be emphasized that only the user's true address would be revealed on the package label, not the user's true name or e-mail address. (i.e. identity cannot be determined) 216 shows that the label is affixed to the package.
Stolfo, 0030-0032, teaches that a merchant (i.e. sender) is provided with proxy information of the user (i.e. first information) and this information is provided by the server (i.e. providing apparatus of the repository). 
Stolfo, in Par. 0032, teaches that the merchant directs the software to generate proxy shipping information (i.e. first information associated with the shipment). 
Stolfo, in par. 0034, teaches that the shipper system receives the encrypted shipping address (i.e. first information). The proxy information and encrypted shipping address is all considered first information. 
Lastly, Fig. 1 also shows that communication links 122 that is used to transmit first information to the merchant (0030) is a link between server and merchant.

- providing second information from the at least one computer or server to the shipper system , wherein the second information is either third information that is a first representation of at least a part of or the entire delivery- related information selected at least based on at least a part of the first information, or is fourth information that is useable for deriving, from at least a part of the first information, a first representation of at least a part of or the entire delivery-related information; (Stolfo, Par. 0034-0050);

Stolfo, in Par. 0034, teaches that shipper system generates the user’s true address (i.e. second information) based on the received encrypted shipping address (i.e. first information) and that this information is provided by the server (i.e. providing apparatus). 
Stolfo, in par. 0035-0050 shows that the real information of the user (i.e. second information is third information) is a representation of delivery related information based on the proxy information (i.e. first information). Additionally, Stolfo, in par. 0034, teaches that the decryption information (i.e. fourth information) is used to decrypt the proxy address (i.e. first information). The real information of the user and the decryption information (i.e. second information is fourth information) is all considered second information and the entire shipper system is considered as the second apparatus.
Examiner notes that this limitation is recited in the alternative of either third information or fourth information. Stolfo teaches both of the alternatives as explained above.

wherein the second information is neither provided to the first apparatus nor to the sender.  (Stolfo, Par. 0030: where the true address (i.e. second information) is not provided to the merchant (i.e. sender)).  

Stolfo does not teach but Li teaches:
...handheld electronic device associated with a deliverer... (Li, Par. 0036)
- wherein it is a necessary condition for the providing of the second information to the handheld electronic device and/or for a use of the second information by the handheld electronic device that a geographical position of the handheld electronic device is within a pre-defined area associated with the delivery-related information; (Li, Par. 0035 and 0040)

Li, in par. 0036, teaches a mobile terminal by the logistics company representative (i.e. deliverer).
Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representative’s mobile terminal when they are within a threshold proximity. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). The shipper’s mobile terminal is considered part of the shipper system (i.e. second apparatus)

Claim 2: Stolfo in view of Li teaches The method according to claim 1, Stolfo further teaches wherein the fourth information has been selected at least based on at least a part of the first information.  (Stolfo, Par. 0034)

	Stolfo, in Par. 0034, teaches that decryption information (i.e. fourth information) is used to decrypt the proxy information and encrypted shipping information provided by the user (i.e. fourth information selected based on part of the first information)

Claim 3: Stolfo in view of Li teaches The method according to claim 1, Stolfo further teaches wherein the second information is provided in response to receipt of at least a part of the first information by the shipper system (Stolfo, Par. 0034)

Stolfo, in Par. 0034, teaches that the shipper system generates the user’s true address (i.e. provide second information) after receiving and decrypting the encrypted shipping address (i.e. first information).
Stolfo does not teach but Li teaches the handheld electronic device (Li, Par. 0036).
Li, in par. 0036, teaches a mobile terminal by the logistics company representative (i.e. deliverer).
See above claim 1 for rationale to combine.
	
Claim 8: Stolfo in view of Li teaches The method according to claim 1, Stolfo further teaches further comprising: 
- associating the delivery-related information, which has at least partially been provided by a person, with credentials of the person (Stolfo, Par. 0028: customer provides identity information); 

Claim 9: Stolfo in view of Li teaches The method according to claim 1,  Stolfo further teaches wherein the sender is a seller of a product that is purchased by the person in an online shop associated with the first apparatus, wherein the shipment is or is associated with the product, wherein the first apparatus directs the person to the repository that obtains the credentials from the person and provides the first information to the first apparatus if the obtained credentials match credentials stored for the person at the repository. (Stolfo, Par. 0027-0032 and 0034).

Stolfo, in par. 0027-0032 and 0034, teaches that a merchant sells an item to a user. User provides his or her information to a server. Database 104 is accessible by the customer’s computer106 and made available on server computer 108 (i.e. repository). Server receives and verifies information from the user and if valid sends the encrypted information (i.e. first information) to the merchant. (i.e. check credentials)

Claim 10: Stolfo teaches A method, comprising: 
- optically, electrically, magnetically, or electromagnetically capturing from a shipment, shipment, wherein the first information is associated with the delivery-related information but an identity of a recipient of the shipment cannot be determined from the first information; (Stolfo, par. 0034 and Fig. 2)

Stolfo, in Par. 0034 teaches that the user’s encrypted shipping address (i.e. first information) is transmitted to the shipper (i.e. deliverer). The user’s true name or email address is not revealed (i.e. does not contain all of the delivery-related information). Stolfo, in Fig. 2, at 216 shows that the label is affixed to the package. Examiner notes that the instant application specification as published, in par. 0138, recites that electromagnetic capture can be radio transmission. 

- Obtaining, (Stolfo, Par. 0034-0050) 

Stolfo, in Par. 0034, teaches that shipper system generates the user’s true address (i.e. second information) based on the received encrypted shipping address (i.e. first information) and is supplied by the server (i.e. providing apparatus). 
Stolfo, in par. 0035-0050 shows that the real information of the user (i.e. second information is third information) is a representation of delivery related information based on the proxy information (i.e. first information). Additionally, Stolfo, in par. 0034, teaches that the decryption information (i.e. fourth information) is used to decrypt the proxy address (i.e. first information). The real information of the user and the decryption information (i.e. second information is fourth information) is all considered second information and the entire shipper system is considered as the second apparatus.
Examiner notes that this limitation is recited in the alternative of either third information or fourth information. Stolfo teaches both of the alternatives as explained above.

Stolfo does not teach but Li teaches:
with a scanner or sensor of a handheld electronic device (Li, par. 0036 and 0066)

Li, in par. 0036, teaches a mobile terminal used by the logistics company representative (i.e. deliverer). 
Li, in Par. 0066, teaches that the identifier can be acquired by scanning a QR code printed on the express waybill (e.g. label)

- obtaining a geographical position of the handheld electronic device of the deliverer using a sensor of the handheld electronic device of the deliverer based on global navigation satellite system (GNSS) cellular, or WLAN signals; (Li, Par. 0035-0036 and 0040 and 0067)

Li, in Par. 0067, teaches that a current location is acquired from the mobile terminal using a Global Positioning Service (GPS) module.
- checking or enabling checking of a condition that the position of the handheld electronic device of the deliverer is within a pre-defined area associated with the delivery-related information (Li, Par. 0035 and 0040)

Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representative’s mobile terminal when they are within a threshold proximity. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). 

Claim 11: Stolfo in view of Li teaches The method according to claim 10, 
	While Stolfo, in par. 0034, teaches that the shipper system provides the true address (i.e. second information) on the label. It also teaches that the user’s name or email is not printed on the label. It does not teach but Li teaches further comprising: 
- providing information representative of the geographical position of the handheld electronic device of the deliverer to an apparatus to enable the 4In re Appln. Of: Karin Pientka et al.Application No.: 16/014,923apparatus to check a condition that the position of the handheld electronic device of the deliverer is within a pre-defined area associated with the delivery-related information, wherein this condition is a necessary condition for provision of the second information from the apparatus to the handheld electronic device of the deliverer.  (Li, Par. 0040)

Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representatives mobile terminal (i.e. second apparatus) when they are within a threshold proximity. It also teaches that the geographical position is checked by the server (i.e. an apparatus)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). 

Claim 12: Stolfo in view of Li teaches The method according to claim 10, Stolfo further teaches wherein the second information is the fourth information, the method further comprising: 
- deriving, from at least a part of the first information, the first representation of at least a part of the delivery-related information using the fourth information (Stolfo, Par. 0034-0050), and 
- providing or processing the first representation of at least a part of the delivery-related information; (Stolfo, Par. 0034-0050)

Stolfo, in Par. 0034-0050, teaches that the encrypted shipping address (i.e. first information) is decrypted (i.e. fourth information) and the true number and street address are recovered and printed on the label (i.e. providing representation of the delivery information), but not the customer’s true name or email address (i.e. deriving from the first information a part of the delivery related information using the fourth information)
Examiner notes that claim 10 recites the fourth information as an alternative.
While Stolfo teaches the deriving of the first representation of at least a part of the delivery-related information and/or for the providing or processing of the first representation of at least a part of the delivery-related information.  (Stolfo, Par. 0034) 

It does not teach but Li teaches
wherein the condition that the position of the handheld electronic device of the deliverer is within a pre-defined area associated with the delivery-related information is a necessary condition for (Li, par. 0035 and 0040)
See above claim 10 for rationale to combine.

Claim 14: Stolfo in view of Li teaches The method according to claim 1, 
While Stolfo teaches, in par. 0034, teaches that the shipper system (i.e. second apparatus) provides the true address (i.e. second information) on the label. It also teaches that the user’s name or email is not printed on the label.
Stolfo does not teach but Li teaches wherein A and/or B holds: 
- A: it is a necessary condition for the providing of the second information to the handheld electronic device that a geographical position of the handheld electronic device is within a pre-defined area associated with the delivery-related information, said condition being checked by an apparatus that provides the second information to the handheld electronic device; (Li, Par. 0035 and 0040)
- B: it is a necessary condition for the use of the second information by the handheld electronic device that a geographical position of the handheld electronic device is within a pre-defined area associated with the delivery-related information, said condition being checked by the handheld electronic device.  
Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representatives mobile terminal (i.e. second apparatus) when they are within a threshold proximity. It also teaches that the geographical position is checked by the server (i.e. an apparatus)
See above claim 1 for rationale to combine.

Claim 15: Stolfo in view of Li teaches The method according to claim 14, Li further teaches wherein the geographical position of the handheld electronic device is determined by the handheld electronic device or requested from another entity that offers localization services.  (Li, Par.  0036 and 0040)

	Li, in par. 0036 and 0040, teaches that the geographical position is determined by the GPS module in the mobile terminal (i.e. determined by the handheld electronic device)
	See above rationale to combine.

Claim 16: Stolfo in view of Li teaches The method according to claim 14, Stolfo teaches
 wherein the pre-defined area corresponds to or is derivable from a representation of at least a part of the delivery-related information that is already known by the shipper system  without having to receive the second information, in particular because this representation of at least a part of the delivery-related information is associated with the shipment received by the shipper system  (Stolfo, par. 0040-0044)
	
	Stolfo in par. 0040-0044, teaches that the zip code of the delivery address is already known by the shipper system (i.e. predefined area). 
Stolfo does not teach but Li teaches the handheld electronic device. (Li, par. 0036). Li, in par. 0040, also teaches that the public part of the information is known to the mobile terminal and then the confidential information is provided once the user is within the proximity threshold.
	See above claim 1 for rationale to combine.

Claim 17: Stolfo in view of Li teaches The method according to claim 14, Stolfo teaches wherein the restricted use of the second information is safeguarded on the shipper system (Stolfo, Par. 0034)
and/or wherein measures are taken at the handheld electronic device to exclude that the geographical position is manipulated.  

	Stolfo, in Par. 0034, teaches that the second information is kept safeguarded via private key encryption (i.e. safeguarded on the second apparatus by a tamper-resistant software). 
	Stolfo does not teach but Li teaches the handheld electronic device. (Li, par. 0036)
	See above claim 1 for rationale to combine.

Claim 18: Stolfo in view of Li teaches The method according to claim 1, wherein the fourth information is already available at the shipper system shipper system (Stolfo, par. 0034) 

	Stolfo, in par. 0034, teaches that the decrypting information (i.e. fourth information) is already available in the shipper system when the shipper receives the encrypted shipping address (i.e. first information).
Stolfo does not teach but Li teaches the handheld electronic device. (Li, par. 0036)
	See above rationale to combine.

Claim 19: Stolfo in view of Li teaches The method according to claim 1, Stolfo further teaches wherein the fourth information is one or more keys useable to decrypt at least a part of encrypted delivery-related information.  (Stolfo, Par. 0034)

	Stolfo, in par. 0034, teaches that the decrypting information (i.e. fourth information) is used to decrypt the encrypted shipping address.

Claim 21: Stolfo in view of Li teaches The method according to claim 1, Stolfo teaches wherein the second information is provided from the providing apparatus to the shipper system 

Stolfo, in Par. 0034, that shipper system (i.e. second apparatus) generates the user’s true address (i.e. second information) based on information supplied by the server (i.e. providing apparatus).
Stolfo does not teach but Li teaches the handheld electronic device. (Li, par. 0036)
	See above rationale to combine.

Claim 23: Stolfo in view of Li teaches The method according to claim 1, Stolfo further teaches wherein providing first information further comprises generating a first label to be affixed to the shipment to associate the first information with the shipment and wherein, after providing the second information and before completing the delivery process, the method further comprises generating a second label to be affixed to the shipment that contains the entire delivery-related information. (Stolfo, Par. 0040-0050; par. 0026)
	
Stolfo, in Par. 0040-0045, teaches a first label printed with proxy information (i.e first information). Stolfo, in par. 0045-0050, teaches that second label with the entire delivery related information (e.g. home address) is printed. Stolfo, in Par. 0026, also teaches the affixing of the labels to the package.

Claim 6-7 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stolfo (US 2001/0044785 A1) and in further view of Li (US 2015/0363612 A1) and in further view of Kohli (US 10,181,111).

Claim 6: Stolfo in view of Li teaches The method according to claim 1, 
While Stolfo, in Par.0034, teaches a shipper system and as explained in claim 1 teaches the first/second/third/fourth information, Stolfo in view of Li do not teach but Kohli teaches further comprising: 
- providing, to a first intermediary apparatus upstream to the handheld electronic device in the process of delivering the shipment according to the delivery-related information, sixth information, wherein the sixth information is either seventh information that is a second representation of a part of the delivery-related information selected at least based on at least a part of the first information or of fifth information that has been associated with the shipment by a second intermediary apparatus upstream to the first intermediary apparatus or by an entity of the second intermediary apparatus, or is eighth information that is useable for deriving, from at least a part of the first information or of the fifth information, a second representation of a part of the delivery-related information.  (Kohli, in Col. 22 Lines 47-67)

Kohli, in Col. 22 Lines 47-67 teaches a plurality of couriers/intermediary apparatuses to make delivery of an item.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include a plurality of couriers and apparatuses as taught by Kohli in the system of Stolfo in view of Li (e.g. multiple iterations of the same process described in claim 1), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: Stolfo in view of Li in view of Kohli teaches The method according to claim 6, Kohli further teaches wherein it is a necessary condition for the providing of the sixth information to the first intermediary apparatus and/or for a use of the sixth information by the first intermediary apparatus that a geographical position of the first intermediary apparatus is within a pre-defined area associated with the delivery-related information.  (Kohli, in Col. 22 Lines 47-67)

	As mentioned above, Kohli, in Col. 22 Lines 47-6, teaches a plurality of couriers and intermediary apparatuses. 
	See above rationale to combine.

Claim 22: Stolfo in view of Li in view of Kohli teaches The method according to claim 6, Kohli  further teaches wherein at least the second representation of a part of the delivery-related information enables the first intermediary apparatus or an entity associated with the first intermediary apparatus to forward the shipment to a downstream entity involved in the process of delivering the shipment or to deliver the shipment.  (Kohli, in Col. 22 Lines 47-67)

	As mentioned above, Kohli, in Col. 22 Lines 47-6, teaches a plurality of couriers and intermediary apparatuses. 
	See above rationale to combine.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628